Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 10/11/2022 are entered. Claim 13 is cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smitte et al (US 4,580,623), in view of Korenz (US 3,588,151), and Jung (US 10,254,038).
Regarding claim 1, Smitte discloses a refrigeration unit comprising:
a serpentine evaporator tube (32) having a plurality of elongated portions (40 and 42), including a first elongated portion and a second elongated portion, and a plurality of U-shaped bends (38) that connect the elongated portions;
a heater tube (26) in a spaced relationship with the serpentine evaporator tube (32) and comprising:
a bottom portion (68 and 70) that extends generally parallel to at least one of the plurality of elongated portions (40 and 42); and
a side portion (66) that extends upward from the bottom portion generally perpendicular to the at least one of the plurality of elongated portions (68 and 70);
a bracket (58 and 60) comprising:
a first panel (panel having lug 62)
a second panel that extends outward from a corner (corner associated with lug 62), wherein the second panel defines at least one aperture configured to receive at least one of the plurality of U-shaped bends of the serpentine evaporator tube therethrough (figure 2 shows apertures for the passage of evaporator pipes), and a recess (64) configured to receive the bottom portion of the heater tube (26) therein.
Smitte lacks a wire as claimed.
Korenz discloses a wire (10) that couples the serpentine evaporator tube (40 and 38) to a heater tube (34), the wire comprising:
a first evaporator tube receiving section (30) that wraps about a portion of a circumference of the first elongated portion of the serpentine evaporator tube (40);
a second evaporator tube receiving section (32) that wraps about a portion of a circumference of the second elongated portion of the serpentine evaporator tube (38);

a first heater tube receiving section (12) that wraps about a portion of a circumference of the bottom portion of the heater tube (34); and
a first spacer section (14) that extends between the first evaporator tube receiving section and the first heater tube receiving section and is configured to inhibit movement of the first evaporator tube receiving section relative to the first heater tube receiving section, wherein the first evaporator tube receiving section contacts the at least one elongated portion of the first serpentine evaporator tube (40) and the first heater tube receiving section contacts the heater tube (12), such that movement of the bottom portion of the heater tube toward and away from the first elongated portion of the serpentine evaporator portion is inhibited (as the wire is in place to secure the heater to the evaporator relative movement is inhibited).
It would have been obvious to one of ordinary skill in the art to have provided Smitte with the wire as taught by Korenz in order to support the bottom portion of the heater and provide for good heat transfer relationship between the heater and evaporator. 
Smitte lacks the first panel of the bracket as claimed.
Jung discloses a bracket (33) for supporting both an evaporator (30) and a heater (34), the bracket comprising a first panel (332 of figure 6) that extends from a corner to contact a surface that is distal from the corner and to contact a side portion of the heater tube (figure 6 shows the first panel contacts and supports the heater tube).
It would have been obvious to one of ordinary skill in the art to have provided Smitte with the first panel as taught by Jung in order to support the vertically extending portion of the heater and thereby provide increased robustness.
Regarding claim 2, Smitte as modified further discloses the wire (provided by Korenz) further comprises:
a second heater tube receiving section (18) that wraps about a portion of the circumference of the bottom portion of the heater tube;
a connecting section (12 and 18 are connected) that extends between the first and second heater tube receiving sections;
a second spacer section (16) that extends between the second evaporator tube receiving section (32) and the second heater tube receiving section (18) and is configured to inhibit movement of the second evaporator tube receiving section relative to the second heater tube receiving section.
Regarding claim 4, Smitte as modified further discloses the wire (provided by Korenz) extends from a first end to a second end, and wherein the first evaporator tube receiving section (30) is disposed proximate to the first end, the second evaporator tube receiving section (32) is disposed proximate to the second end, and the first and second heater tube receiving sections (12 and 18) are disposed between the first and second evaporator tube receiving sections.
Regarding claim 5, Smitte as modified further discloses (in regard to the wire provided by Korenz) the first evaporator tube receiving section is substantially semicircular (as shown in figures 1, 3, and 4 of Korenz the section corresponds to the circular tube), and the first heater tube receiving section is substantially semicircular.
Regarding claim 6, Smitte as modified further discloses the first panel (provided by Jung) extends from the corner a first direction (as modified element 332 of figure 6 of Jung extends in the horizontal direction) and the second panel extends from the corner in a second direction (vertical direction), wherein the first direction is substantially perpendicular to the second direction.
Regarding claim 7, Smitte discloses the at least one aperture (for receiving the refrigerant tube) defined by the second panel is positioned between the corner and the recess (as shown in figure 3 a refrigerant tube, and therefor recess, is below the corner of 62 and above the recess 64 for the heater 26).
Regarding claim 8, Smitte discloses the second panel comprises a foot (bottom-most portion of the second panel is regarded as the foot) positioned distally from the corner, the foot having a top side that defines the recess (64) and a bottom side that is further than the top side from the corner.
Regarding claim 9, Smitte discloses the top side of the foot defines at least one depression configured to cradle a portion of the circumference of the bottom portion of the heater tube (as shown in figure 4 the foot includes the recess 64 that cradles the bottom portion of the heater tube).
Regarding claim 10, Smitte discloses the at least one aperture defined by the second panel is oblong (shown in figure 2).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smitte et al (US 4,580,623) and Jung (US 10,254,038).
Regarding claim 16, Smitte discloses a refrigeration unit comprising:
a serpentine evaporator tube (32) having a plurality of elongated portions (40 and 42) and a plurality of U-shaped bends (38) that connect the plurality of elongated portions;
a heater tube (26) in a spaced relationship with the serpentine evaporator tube (32) and comprising:
a bottom portion (68 and 70) that extends generally parallel to at least one elongated portion of the plurality of elongated portions (40 and 42); and
a side portion (66) that extends upward from the bottom portion generally perpendicular to the at least one elongated portion (68 and 70);
a bracket (58 and 60) comprising:
a first panel (panel having lug 62)
a second panel that extends outward from a corner (corner associated with lug 62), wherein the second panel defines at least one aperture configured to receive at least one U-shaped bend of the plurality of U-shaped bends of the serpentine evaporator tube therethrough (figure 2 shows apertures for the passage of evaporator pipes), and a recess (64) configured to receive the bottom portion of the heater tube (26) therein, and wherein the first panel extends outward from the corner over the at least one U-shaped bend, such that the first panel is positioned above the at least one U-shaped bend (shown best at figure 3, left most panel having lug 62 extends over U-bend)
Smitte lacks the first panel of the bracket contacting the heater tube as claimed.
Jung discloses a bracket (33) for supporting both an evaporator (30) and a heater (34), the bracket comprising a first panel (332 of figure 6) that extends from a corner to contact a surface that is distal from the corner and to contact a side portion of the heater tube (figure 6 shows the first panel contacts and supports the heater tube).
It would have been obvious to one of ordinary skill in the art to have provided Smitte with the first panel as taught by Jung in order to support the vertically extending portion of the heater and thereby provide increased robustness. Further as the vertical portion of the heater of Smitte continues above the U-bends of the evaporators it follows to similarly provide support along said extension in line with the teachings of Jung.
Regarding claim 17, Smitte as modified further discloses the first panel (provided by Jung) extends from the corner in a first direction (as modified element 332 of figure 6 of Jung extends in the horizontal direction) and the second panel extends from the corner in a second direction (vertical direction), wherein the first direction is substantially perpendicular to the second direction.
Regarding claim 18, Smitte discloses the at least one aperture (for receiving the refrigerant tube) defined by the second panel is positioned between the corner and the recess (as shown in figure 3 a refrigerant tube, and therefor recess, is below the corner of 62 and above the recess 64 for the heater 26).
Regarding claim 19, Smitte discloses the second panel comprises a foot (bottom-most portion of the second panel is regarded as the foot) positioned distally from the corner, the foot having a top side that defines the recess (64) and a bottom side that is further than the top side from the corner.
Regarding claim 20, Smitte discloses the top side of the foot defines at least one depression configured to cradle a portion of the circumference of the bottom portion of the heater tube (as shown in figure 4 the foot includes the recess 64 that cradles the bottom portion of the heater tube).
Allowable Subject Matter
Claims 11-12 and 14-15 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 3 and 11 both include the first distance is greater than the second distance. These distances refer to the distance between the respective heater tube receiving sections and the evaporator tube receiving sections of the wire. Perez discloses extensions 32 which represent these distances but are clearly the same distance. Korenz shows connection to two separate elongated evaporator tubes but distances represented by 14 and 16 are also the same distance. Looking at a hypothetical combined Perez and Korenz; Perez teaches that different rows may be coupled to (3:28-34). Perez provides for both evaporator tube receiving sections to be coupled to the same evaporator tube. Notably in Perez coupling to a second evaporator tube would require a second distance as there is no other tube equidistant in the depicted arrangement. Korenz provides for coupling to two separate elongated tubes. However absent the guidance of applicant’s disclosure, the examiner views combined Perez and Korenz as leading one of ordinary skill to attach the receiving sections to the two most adjacent evaporator tubes to heater 20 rather than a staggered arrangement that comes from neither reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive, moot, or are persuasive and result in the allowable subject matter identified above. 
Regarding claim 11 discussed at pages 10-11, applicant’s argument is persuasive. Claim 11 is indicated as allowable above. Claim 3 is viewed in the same way.
Regarding claim 1 discussed at page 12 Perez has been replaced with Korenz rendering the argument moot.
Regarding claim 16 discussed at page 13 of the arguments. The positioning of the first panel of Smitte is positioned above the U-shaped bend as is clearly shown in figure 3 of the reference. Further when viewing combined Smitte and Jung; the examiner agrees that Jung alone provides the support below the evaporator bends. However when viewing the combined teachings, Jung teaches to support the vertical extension of the heater. Smitte provides for the vertical extension of the heater to pass above the evaporator. When combining Jung and Smitte it is apparent that the support for the vertical extension of the heater would be provided at the location of the vertical extension of the heater of Smitte. Placing the support below where the extension is not present is nonsensical.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda (US 2011/0138834) bracket for support of heater
Waldschmidt (US 4,766,736 and 4,716,275) wire support of heater
Gelbard et al (US 3,678,698) wire support
Seipp et al (US 3,786,277) bracket support of heater
Candeo (US 9,874,403) bracket support of heater
O’Neal (US 4,756,358) bracket and wire support of heater
Korenz (US 3,588,151) clip support of heater
Ripley (US 2,922,017) wire support of heater
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763